Citation Nr: 1528219	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, dilated cardiomyopathy, status post myocardial infarction, hypertension, status post coronary artery bypass graft, mitral valve regurgitation, status post mitral valve annuloplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a heart disability.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The issue of entitlement to outpatient dental treatment has been raised by the record in an August 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

At the outset, the Board notes that the most recent records regarding VA medical treatment are dated in November 2009.  As such, outstanding VA treatment records should be obtained on remand.

The record demonstrates that the Veteran has been in recipit of benefits from the Social Security Administration (SSA) since approximately March 2001.  However the SSA records have not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was afforded a VA examination in December 2007.  The examiner noted diagnoses of coronary artery disease, mitral valve regurgitation and mitral valve annuloplasty.  The examiner determined that there was no evidence of hypertension, coronary artery disease or valvular heart disease while in active military service.  Therefore, the Veteran's current heart condition did not have its onset during military service and was not aggravated by military service.

The Board finds that the December 2007 VA examination is insufficient to adjudicate the claim on appeal.  In this regard, the examiner did not discuss the relationship between the appellant's premature ventricular contractions noted during service and his current heart disabilities.  As such, an additional VA examination should be provided and an opinion regarding the etiology of the Veteran's heart disabilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records of the Veteran.

2.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.  Efforts to obtain such information should be continued until it is found that further attempts would be futile.  In such case, a memorandum to that effect should be drafted and added to the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed heart disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all heart disabilities found on examination.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed heart disability had its onset during military service or is otherwise related to such service.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss the diagnosis of premature ventricular contractions noted during military service and what, if any, relationship it has to any current heart disability.

The examiner must also discuss the article regarding arrhythmias submitted by the Veteran.

The examiner must consider the lay statements of record.   Specifically, the examiner must discuss the Veteran's testimony during the April 2015 Board hearing of beginning to experience shortness of breath in the 1980s.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


